Citation Nr: 9929173	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-29 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1960 to November 
1962.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to service connection for a shoulder 
disorder.  The veteran has perfected an appeal of that 
decision.



FINDING OF FACT

The claim of entitlement to service connection for a shoulder 
disorder is not supported by competent medical evidence 
showing that the disorder had its onset during service or 
that any current shoulder disorder is related to an in-
service injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a shoulder 
disorder is not well grounded. 38 U.S.C. § 5107 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records do not indicate that he 
sustained any shoulder injury or complained of any shoulder 
disorder during service.  An examination conducted at the 
time of military discharge in 1962 showed no physical 
abnormalities.  A U.S. Navy Reserve examination in 1964 
showed no physical abnormalities. 

A June 1996 VA treatment record shows that the veteran 
reported having suffered a left shoulder clavicle separation 
in the 1960s.  He also reported re-injuring the shoulder in 
the prevention of a fall years earlier.  As a result of an 
examination and diagnostic testing, his complaints relating 
to the left upper extremity were assessed as carpal tunnel 
syndrome.

The veteran initially claimed entitlement to service 
connection for a shoulder disorder in October 1996.  At that 
time, he reported having been in service from 1959 to 1962.  
He provided a discharge certificate showing active service 
from December 1960 to November 1962.  

In his June 1997 notice of disagreement, the veteran stated 
that he served in the Marine Corps beginning in 1963, and 
that he was severely injured in an explosion while serving in 
Vietnam in May 1967.  He also claimed to have received two 
Purple Heart Medals for injuries sustained in that explosion.  
As a result of a records search, the National Personnel 
Records Center (NPRC) was unable to confirm any active 
service other than the active service from 1960 to 1962, and 
reported that the veteran had not been awarded any Purple 
Heart Medals, nor had he served in Vietnam.

The report of a March 1993 private examination indicates that 
the veteran reported having sustained a left 
acromioclavicular separation at the age of 15, for which he 
underwent an open reduction.  Undated VA treatment records 
show that he suffered a rotator cuff tear in the left 
shoulder.

An October 1996 private treatment record indicates that the 
veteran's complaints pertaining to the right shoulder were 
attributed to degenerative changes.  None of the treatment 
records indicate that the left or right shoulder disorder is 
related to an in-service disease or injury.


II. Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable period, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd' per curiam, 78 
F.3d 604 (Fed. Cir. 1996). 

Evidentiary assertions made by or on behalf of the veteran 
should be accepted as true for the purpose of determining 
whether a claim is well grounded.  Samuels v. West, 11 Vet. 
App. 433, 435 (1998).  However," [e]xceptions to this rule 
occur when the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion."  Samuels, 11 Vet. App. at 435 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. At 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  If the claimed disability relates to an observable 
disorder, lay evidence may be sufficient to show the 
incurrence of a disease or injury in service and continuity 
of the disorder following service.  Medical evidence is 
required, however, to show a relationship between the current 
medical diagnosis and the continuing symptomatology.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III.  Analysis

The veteran claims to have a current shoulder disorder that 
is related to an in-service injury.  The medical evidence 
from VA and private physicians show that the shoulder 
discomfort he has complained about at various times since 
1992 was attributable to an acromioclavicular separation, a 
rotator cuff tear, or degenerative changes.  The Board finds 
that the first Caluza element has been satisfied because 
there is a current medical diagnosis of disability.  Caluza, 
7 Vet. App. at 506.

There is no competent evidence of record, however, showing 
that the veteran suffered from any shoulder disorder during 
service.  The veteran's service medical records make no 
reference to any complaints or clinical findings pertaining 
to a shoulder disorder.  There is no evidence of any shoulder 
disorder until 1992, thirty years after service.

In his initial application for disability compensation, the 
veteran listed 1962 as his date of separation from active 
service.  However, he later claimed to have been injured as a 
result of an explosion in 1967 while purportedly serving in a 
Marine Corps reconnaissance unit in Vietnam and to have 
received two Purple Hearts.  The NPRC was unable to verify 
the Marine Corps service.  In addition, the NPRC was unable 
to verify any service in Vietnam, the awarding of any Purple 
Heart Medal, or any service beyond 1962.  Further, there are 
no available service medical records reflecting injuries 
consistent with an explosion at any time.  The Board finds, 
therefore, that the veteran's assertion of having been 
injured in Vietnam is inherently incredible.  See Samuels, 11 
Vet. App. At 435.

Finally, there is no medical evidence of record showing that 
any diagnosed shoulder disorder is related to any in-service 
disease or injury.  See Wade v. West, 11 Vet. App. 302 
(1998).  The medical evidence indicates that his shoulder 
complaints are due to an acromioclavicular separation, a 
rotator cuff tear, or degenerative changes, none of which are 
shown to be related to service.

The RO made several requests for any additional evidence that 
could make the veteran's claim well grounded, but the veteran 
did not provide that evidence.

The Board finds that the evidence does not show that the 
second and third Caluza elements have been satisfied.  
Caluza, 7 Vet. App. at 506.  For these reasons, the Board has 
determined that the claim of entitlement to service 
connection for a shoulder disorder is not well grounded.

ORDER

The claim of entitlement to service connection for a shoulder 
disorder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

